       Case 2:19-cv-01353-JDP Document 19 Filed 01/12/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11
12   PEGGY ANN MENCHACA,                              )   CIVIL NO. 2:19-cv-01353-JDP
                                                      )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
13
                                                      )   REMAND PURSUANT TO SENTENCE
14          v.                                        )   FOUR OF 42 U.S.C. § 405(g) AND TO
                                                      )   ENTRY OF JUDGMENT; ORDER
15                                                    )
     ANDREW SAUL,                                     )   ECF No. 16
     Commissioner of Social Security,                 )
16
          Defendant.                                  )
17                                                    )

18
            IT IS STIPULATED by and between Peggy Ann Menchaca (“Plaintiff”) and Defendant
19
     Andrew Saul, Commissioner of Social Security (“Defendant”), through their undersigned
20
     counsel of record, that the above-entitled action shall be remanded to the Commissioner of
21
     Social Security for further administrative proceedings pursuant to Section 205(g) of the Social
22
     Security Act, as amended 42 U.S.C. 405(g), sentence four.
23
            Upon remand, the Appeals Council will direct the Administrative Law Judge (ALJ) to
24
25   further develop the record and offer the claimant the opportunity for a new hearing. The

26   Appeals Council will direct the ALJ to reevaluate the medical opinions; evaluate whether the

27   claimant qualifies for a closed period of disability, consulting with a medical expert as needed;

28   reassess the claimant’s residual functional capacity for the entire period at issue; determine


                                                      1
       Case 2:19-cv-01353-JDP Document 19 Filed 01/12/21 Page 2 of 3



 1   whether there are jobs she could still do despite her limitations; obtain supplemental evidence
 2   from a vocational expert as needed; and issue a new decision.     The Appeals Council will
 3   instruct the ALJ to take further action, as warranted, to complete the administrative record and
 4
     resolve the above issues.
 5
            The parties further request that the Court direct the Clerk of the Court to enter a final
 6
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 7
     Commissioner.
 8
            Respectfully submitted this 31st day of December 2020.
 9
10   Dated: December 31, 2020              By:     /s/ Jesse S. Kaplan*
11                                                 (*as authorized via e-mail on December 30, 2020)
                                                   JESSE S. KAPLAN
12                                                 Attorney for Plaintiff
13
14
     Dated: December 31, 2020                      McGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
                                           By:     /s/ Daniel P. Talbert
19                                                 DANIEL P. TALBERT
                                                   Special Assistant United States Attorney
20
21                                                 Attorneys for Defendant

22   OF COUNSEL:
     Oscar Gonzalez de Llano
23   Assistant Regional Counsel
24   Social Security Administration, Region IX

25
26
27
28


                                                      2
       Case 2:19-cv-01353-JDP Document 19 Filed 01/12/21 Page 3 of 3



 1
 2                                               ORDER
 3        Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
 4   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), ECF No. 16, and for cause
 5   shown, it is hereby ordered that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
 7
     IT IS SO ORDERED.
 8
 9
     Dated:    January 11, 2021
10                                                       JEREMY D. PETERSON
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
